Goijdberger, J.
This motion is before me on an objection by the defendant to the jurisdiction of this court on the ground that his residence is in the city of New Brunswick, wherein a District Court is now established.
The facts out of which the ease arises is as follows: Plaintiff, a resident of Highland Park, a suburb of New Brunswick, instituted suit to recover moneys due on a lease on premises located in the city of New Brunswick. Defendant claims that suit should have been instituted in the New Brunswick District Court because of his residence therein, and that it is optional with him to submit to the jurisdiction of this District Court, and gives as his authority various cases: Funck v. Smith, 46 N. J. L. 484, and also Fraley v. Feather, 46 Id. 249.
The defendant has evidently overlooked the fact that these decisions refer to the District Courts as they existed prior to the Revision of 1898. Prior thereto District Courts were limited to the jurisdiction of the city in which they were lqcated. Subsequent thereto the District Court act was amended so that the territorial jurisdiction became co-extensive within the limits of the county wherein the city is situated in which such District Court is established. Pamph. L. 1908, p. 76. District Court act 1898, section 29.
*350The legislature by an act (Pamph. L. 1920, p. 176, as amended. Pamph. L. 1922, p. 209) did, however, restrict the jurisdiction of the District Court in landlord and tenant proceedings, where the recovery of premises was desired, &c., but this action, however, is not of such a nature—it is simply one for the recovery of money, and for money only, and therefore the act does not apply.
It is contended by the plaintiff that an appearance was entered by the defendant, and that therefore this motion comes too late. The records of the court are not very clear as to that. But be that as it may. The motion for nonsuit is denied for the reason that this court has jurisdiction, except as already stated.